Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Amendment, received 6/30/2022, has been entered. 	
Claims 1-20 are presented for examination. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 9 or 16.  Specifically, the closest prior art reference Chang et al. (US Pub. No. 2015/0041969 A1) fails to teach or suggest the method of forming a semiconductor device package comprising placing a first semiconductor device and second semiconductor devices on a redistribution structure supported by a carrier, wherein each one of the second semiconductor devices is covered by a warpage adjusting component respectively before the second semiconductor devices are placed on the redistribution structure, as recited in claim 1; wherein after grinding the encapsulating material, portions of the underfill are revealed, and top surfaces of the portions of the underfill is substantially level with the top surface of the encapsulating material, the back surface of the first semiconductor device and the back surface of the second semiconductor devices, as recited in claim 9; or disposing second semiconductor devices adhered with at least one warpage adjusting component on the upper surface of the redistribution structure, as recited in claim 16.  
Dependent claims 2-8, 10-15 and 17-20 are allowable because of their dependence from one of allowable independent claims 1, 9 or 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/26/2022